DETAILED ACTION
Response to Amendment
Applicant's election with traverse of Invention I (claims 1 - 8) in the reply filed on 7/29/22 is acknowledged.  NOTE:  New clams 21 - 24, as filed 7/29/22 and also directed to invention I, are acknowledged  
The traversal is on the ground(s) that there would not be a burden.  This is not found persuasive because as noted in the restriction 06/14/22 as least the following reasons apply:
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The requirement is still deemed proper and is therefore made FINAL.  Thus, claims 1 - 8 and 21 - 24 have been examined in this office action.
Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites, “The non-transitory computer-readable medium of claim 21, w wherein the information identifying the web address is received in a message communicated from a browser extension installed in a web browser executing on the client device.”
This should be -- The non-transitory computer-readable medium of claim 21, [[DELETE w]] wherein the information identifying the web address is received in a message communicated from a browser extension installed in a web browser executing on the client device. --
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 8 and 21 - 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 8 and 21 - 24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 1, is/are directed to a machine (i.e. a system).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention involves receiving information related to website browsing activity at a client device, wherein the information related to the website browsing activity includes information associated with a web address for a current website where information associated with a virtual credential was entered, and wherein the website browsing activity includes input of the information associated with the virtual credential in one or more fields of the current website without user interaction with a user interface element to submit the virtual credential for authentication; identifying one or more valid web addresses associated with the virtual credential, wherein the virtual credential is valid only for an entity associated with the one or more valid web addresses; and 
transmitting information to indicate whether the website browsing activity is authenticated based on a comparison of the web address for the current website where the information associated with the virtual credential was entered and the one or more valid web addresses associated with the virtual credential, which is a fundamental economic principles or practices (authentication); commercial or legal interactions (authentication); and managing personal behavior or relationships or interactions between people (receiving, identifying, transmitting, etc.).  

The mere nominal recitation of technology (e.g., “one or more memories”, “one or more processors”) does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to receiving information related to website browsing activity at a client device, wherein the information related to the website browsing activity includes information associated with a web address for a current website where information associated with a virtual credential was entered, and wherein the website browsing activity includes input of the information associated with the virtual credential in one or more fields of the current website without user interaction with a user interface element to submit the virtual credential for authentication; identifying one or more valid web addresses associated with the virtual credential, wherein the virtual credential is valid only for an entity associated with the one or more valid web addresses; and transmitting information to indicate whether the website browsing activity is authenticated based on a comparison of the web address for the current website where the information associated with the virtual credential was entered and the one or more valid web addresses associated with the virtual credential. 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.  Although the claim refers to “one or more memories”, “one or more processors”, nothing in the claim precludes the steps from practically being performed in the mind.  For example, the claim encompasses the user manually receiving information related to website browsing activity at a client device, wherein the information related to the website browsing activity includes information associated with a web address for a current website where information associated with a virtual credential was entered, and wherein the website browsing activity includes input of the information associated with the virtual credential in one or more fields of the current website without user interaction with a user interface element to submit the virtual credential for authentication; identifying one or more valid web addresses associated with the virtual credential, wherein the virtual credential is valid only for an entity associated with the one or more valid web addresses; and transmitting information to indicate whether the website browsing activity is authenticated based on a comparison of the web address for the current website where the information associated with the virtual credential was entered and the one or more valid web addresses associated with the virtual credential.  NOTE:  (a) Although another device (i.e., “client device”) is also mentioned in the claim, the claimed invention is not from the perspective of this device and the device does not perform any of the positively recited steps or acts required of the claimed invention.  The device (i.e., “client device”) merely interact with the entity performing the positively recited steps or acts.  
    
The mere nominal recitation of technology (e.g., “one or more memories”, “one or more processors”) does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.
PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “one or more memories” and “one or more processors” to  perform the positively recited steps or acts.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer being used as a tool to perform the generic computer functions of (a) data receipt/ transmission (e.g., “receive”, “transmit”, etc. step(s) as claimed); and (b) data processing (e.g., “identify”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering website browsing activity data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The language is no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 12/31/20 does not provide any indication there is anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Wu and Zhou operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receive”, “transmit”, etc. step(s) as claimed); and (b) data processing (e.g., “identify”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receive”, “transmit”, etc. step(s) as claimed); and (b) data processing (e.g., “identify”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 2 - 8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent ultra-wideband-enabled payment acceptance system claim 1 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the machine claims.  The components (e.g., “non-transitory computer-readable medium”) described in independent non-transitory computer-readable medium claim 21, adds nothing of substance to the underlying abstract idea.  At best, the product (non-transitory computer-readable medium) recited in the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 22 - 24 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites, “The non-transitory computer-readable medium of claim 21, w wherein the information identifying the web address is received in a message communicated from a browser extension installed in a web browser executing on the client device.”
This should be -- The non-transitory computer-readable medium of claim 21, w wherein the information [[DELETE identifying]] associated with the web address is received in a message communicated from a browser extension installed in a web browser executing on the client device. --  or something similar.
	There is an antecedent basis and/ or consistent terminology problem.
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support may be found in the specification for any amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 8 and 21 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US Pat. No. 10/296,897 in view of Zhou, Int. Pub. No. WO 2018/083663.
Re Claims 1 and 21:  Wu discloses a system for authenticating virtual credentials/ non-transitory computer-readable medium, the system/ non-transitory computer-readable medium comprising: 
one or more memories (Wu, Fig. 1, 3, col. 3, line 61+ - col. 4, line 14; col. 4, lines 22 - 42; col. 5, lines 39 - 50); 
and one or more processors, communicatively coupled to the one or more memories (Wu, Fig. 1, 3, col. 3, line 61+ - col. 4, line 14; col. 4, lines 22 - 42; col. 5, lines 39 - 50), configured to: 
receive information related to website browsing activity at a client device (Wu, abstract, col. 2, lines 16 - 63; col. 5, line 65+ - col. 6, line 25; col. 6, lines 58+ - col. 7, line 15; col. 8, lines 10 - 36), 
wherein the information related to the website browsing activity includes information associated with a web address for a current website where information associated with a virtual credential was entered (Wu, abstract, col. 2, lines 16 - 63; col. 5, line 65+ - col. 6, line 25; col. 6, lines 58+ - col. 7, line 15; col. 8, lines 10 - 36, See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.), and 
wherein the website browsing activity includes input of the information associated with the virtual credential in one or more fields of the current website without user interaction with a user interface element to submit the virtual credential for authentication (Wu, abstract, col. 2, lines 16 - 63; col. 5, line 65+ - col. 6, line 25; col. 6, lines 58+ - col. 7, line 15; col. 8, lines 10 - 36, See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.); 
	Wu fails to explicitly disclose:
identify one or more valid web addresses associated with the virtual credential, wherein the virtual credential is valid only for an entity associated with the one or more valid web addresses; 
and transmit, to the client device, information to indicate whether the website browsing activity is authenticated based on a comparison of the web address for the current website where the information associated with the virtual credential was entered and the one or more valid web addresses associated with the virtual credential. 
	Zhou discloses:
identify one or more valid web addresses associated with the virtual credential, wherein the virtual credential is valid only for an entity associated with the one or more valid web addresses (Zhou, abstract, [0005] [0006] [0038] [0039]); 
and transmit, to the client device, information to indicate whether the website browsing activity is authenticated based on a comparison of the web address for the current website where the information associated with the virtual credential was entered and the one or more valid web addresses associated with the virtual credential (Zhou, abstract, [0005] [0006] [0040]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Wu by adopting the teachings of Zhou to provide identify one or more valid web addresses associated with the virtual credential, wherein the virtual credential is valid only for an entity associated with the one or more valid web addresses; and transmit, to the client device, information to indicate whether the website browsing activity is authenticated based on a comparison of the web address for the current website where the information associated with the virtual credential was entered and the one or more valid web addresses associated with the virtual credential.  
	One would have been motivated to improve security and minimize fraud.
Applicant’s claimed invention uses a known technique to improve a similar method in the same way; applies a known technique to a known method ready for improvement to yield predictable results; and known work in one field of endeavor may prompt variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Re Claim 2:  Wu in view of Zhou discloses the claimed invention supra and Zhou further discloses wherein the one or more valid web addresses include a web address associated with a website for which the virtual credential was created (Zhou, abstract, [0005] [0006] [0038] [0039], See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claims 3 and 24:  Wu in view of Zhou discloses the claimed invention supra and Zhou further discloses wherein the one or more processors are configured to: 
determine, based on information stored in one or more data sources, one or more valid aliases for the website for which the virtual credential was created and one or more additional websites associated with the entity for which the virtual credential is valid (Zhou, abstract, [0005] [0006] [0038] [0039]), 
wherein the one or more valid web addresses include the one or more valid aliases for the website for which the virtual credential was created and the one or more additional websites associated with the entity for which the virtual credential is valid (Zhou, abstract, [0005] [0006] [0038] [0039], See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 4:  Wu in view of Zhou discloses the claimed invention supra and Zhou further discloses wherein the one or more processors are configured to: 
determine, based on information stored in one or more data sources, one or more invalid aliases for the website for which the virtual credential was created (Zhou, abstract, [0005] [0006] [0038] [0039]), 
wherein the one or more valid web addresses exclude the one or more invalid aliases for the website for which the virtual credential was created (Zhou, abstract, [0005] [0006] [0038] [0039], See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 5:  Wu in view of Zhou discloses the claimed invention supra and Wu further discloses wherein the information related to the website browsing activity includes data related to one or more website interactions detected at the client device (Wu, abstract, col. 2, lines 16 - 63; col. 5, line 65+ - col. 6, line 25; col. 6, lines 58+ - col. 7, line 15; col. 8, lines 10 - 36, See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 6:  Wu in view of Zhou discloses the claimed invention supra and Wu further discloses wherein the web address includes one or more of a host name, a domain name, or a Uniform Resource Locator associated with the current website (Wu, abstract, col. 2, lines 16 - 63; col. 5, line 65+ - col. 6, line 25; col. 6, lines 58+ - col. 7, line 15; col. 8, lines 10 - 36, See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 7:  Wu in view of Zhou discloses the claimed invention supra and Zhou further discloses wherein the information transmitted to the client device indicates that the website browsing activity is authenticated based on the comparison indicating that the web address for the current website matches at least one of the one or more valid web addresses associated with the virtual credential (Zhou, abstract, [0005] [0006] [0040], See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 8:   Wu in view of Zhou discloses the claimed invention supra and Zhou further discloses wherein the information transmitted to the client device indicates that the website browsing activity is not authenticated based on the comparison indicating that the web address for the current website does not match any of the one or more valid web addresses associated with the virtual credential (Zhou, abstract, [0005] [0006] [0040], See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).
Re Claim 22:   Wu in view of Zhou discloses the claimed invention supra and Wu further discloses wherein the virtual credential is one of multiple virtual card numbers linked to a primary account number (Wu, abstract, col. 2, lines 16 - 63; col. 5, line 65+ - col. 6, line 25; col. 6, lines 58+ - col. 7, line 15; col. 8, lines 10 - 36, See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claim 23:  Wu in view of Zhou discloses the claimed invention supra and Wu further discloses wherein the information identifying the web address is received in a message communicated from a browser extension installed in a web browser executing on the client device (Wu, abstract, col. 2, lines 16 - 63; col. 5, line 65+ - col. 6, line 25; col. 6, lines 58+ - col. 7, line 15; col. 8, lines 10 - 36, See also, MPEP § 2103 I. C., MPEP § 2111.04.  “wherein” clause interpreted as not further limiting of the claimed invention.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to virtual credential authentication and/ or browser context.
US 20210256503 A1
US 20210217022 A1
US 20170076277 A1
US 20170011440 A1
US 20090132417 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697